         Case 1:17-cv-00139-GHW Document 148 Filed 06/06/19 Page 1 of 2




                    McCormick & O'Brien, LLP
                                        9 East 40t'   Steet
                                         Fourth Floor
                                    New Yorlr, New York 10016

Main Number:   I   (212) 320-8972                               Main Facsimile:   I   (212) 504-9574



                                                              June 6,2019

VIA ECF AND OVERNIGHT DELIVERY
The Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007


       Re: SEC vs. Greeorv T. Dgan and Donald J. Folvler. 17-cv-139-GF.\.V



Dear Judge Woods:

       We represent Defendants Gregory Deaa and Donald Fowler in the above-referenced case.
At the May 22,2019 Conference, the Court directed the parties to review the Summary Exhibits
and provide the Court with the parties' views as to whetler the Defendants exhibits are proper
surnmary exhibits under the Federal Rules ofEvidence.

        Summary exhibits are admissible if "(1) the underlying documents [are] admissible, even
if they are never admitted; (2) the underlying documents [are] too voluminous for convenient in-
court review; (3) the charts . . . accurately summarize the underlying documents; [and] (a) the
summary charts and the underlying documents . . . have been made available at a reasonable time
and pface for inspection." United States v. Bertoli, 854 F. Supp. 975,1051 (D.N.J. 1994) affld in
part, vacated in part 40 F.3d 1384 (3d Cir. 1994); See also United States vs. Thrower. 746
F.Supp.2d 303, 307 (2010).

        As the Court is aware, as a result ofextensive motion practice regarding the admissibility
of telephone records, Defendants' summary exhibits consist of charts which summarize certain
voluminous data relating to phone records from various telephone service vendors. See Exhibits
3 and 14 of the O'Brien Affirmation in Support of Motions in Limine dated April 1, 2019. (DOC
# 132). The Court has ruled the underlying phone records on which the Summary Exhibits are
based are admissible.
         Case 1:17-cv-00139-GHW Document 148 Filed 06/06/19 Page 2 of 2



       Our paralegal Silvana Aloisio reviewed phone records produced to our offices by the SEC
                                                                                         of time
on or about November 2017. Her analysis revealed that there were substantial periods
                                                                                          - gaps
where there were no records ofany calls on several telephone lines that she was reviewing
which encompassed entire weeks and months in many instances. A chart detailing her analysis
captures the gaps at issue. similarly, Ms. Aloisio conducted a review of the subsequent
                                                                                            SEC

teiephone records production dated March 29, 2018. The production included
                                                                               telephone records
for 122 phone numbers. Again, she identified any gaps in time indicating there were no call
records in connection with each of the 122 phone numbers.

       The underlying records on which the summary charts were based upon consisted ofsevefal
                                                                                             in-
thousands ofpages with thousands ofentries for phone calls are too voluminous for convenient
court review. Moreover, the summary charts were created from documents produced by the SEC
to Defendants and the summary charts have been made available to the SEC with reasonable
                                                                                         time
for inspection.

        Moreover, Rule 1006 permits a court to admit as evidence not just simple summaries of
one set of voluminous records individually, but exhibits that consist of multiple summaries
                                                                                                 of
multiple sets of voluminous records in combination, as is the case with the phone vendor data. In
a similar case, the Sixth Circuit upheld the district court's admission of precisely that type of
evidence-exhibits created by combining various summaries of large volumes of data to create
                                                                                                  a
                                                                                       (describing
timeline of events. See United States v. Williams ,952F .2d 1504, 1519 (6th Cir. 1991)
admitted charts as "a compilation of information obtained from telephone records, limousine
records, surveillances, and tape recordings of the conversations between defendant and [a
witness]" and noting that "[i]n essence, the charts were a chronology ofthe significant events that
occurred on each ofthose days". Id.

        For the foregoing reasons, Defendants believe that these are proper summary exhibits under
the Federal Rules of Evidence.




                                                      Liam O'Brien

 Cc: David Stoelting (via e-mail)
     U.S. Securities and Exchange Commission
     200 Vesey Street, Suite 400
    New York, NY I 0281
    stoeltingd @sec.gov
